Citation Nr: 0822737	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  00-16 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability of the right foot, claimed to have 
resulted from treatment in a VA facility.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The appellant testified at a Board hearing at the RO in 
October 2002.  A transcript of that proceeding is of record.

In March 2006, a motion to advance the case on the Board's 
docket was granted.  

Also in March 2006, the Board denied entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability of the right foot, claimed to have resulted from 
treatment in a VA facility.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims.  In an August 2007 order, the Court granted a joint 
motion of the parties, vacated the Board's denial, and 
remanded the matter for action consistent with the joint 
motion.

The case was returned to the Board and was remanded by the 
Board in January 2008 for additional evidentiary development.  
The case has since been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The veteran filed the instant claim after October 1, 
1997.

2.  Any additional right foot disability acquired by the 
veteran following hospitalization and treatment, including 
surgeries performed in August 1989 and February 1990 at a VA 
Medical Center (VAMC), did not result from carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other instance of fault on the part of VA, nor as a result of 
an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional right foot disability claimed to be 
the result of VA treatment are not met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letters mailed in September 
2004 and February 2008.  Although these letters were sent 
after the initial adjudication of the claim, the Board has 
determined that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the RO readjudicated the claim 
in April 2008 following the provision of the required notice 
and the receipt of all pertinent evidence.  There is no 
reason to believe that the ultimate decision of the RO would 
have been different had complete VCAA notice been provided at 
an earlier time. 

The record also reflects that the veteran was provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date regarding his claim in February 
2008.  Again, although this notice was provided after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  Id.  As explained below, the 
Board has determined that entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board notes that service treatment records, VA treatment 
records, and private medical records have been obtained and 
that the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board also is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that RO has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

As a preliminary matter, the Board notes that 38 U.S.C.A. 
§ 1151 was amended for claims filed on or after October 1, 
1997.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(1996).  Since the instant claim was filed in February 1999, 
the amended 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 apply to 
this case.

Under 38 U.S.C.A. § 1151, compensation benefits may be 
awarded for a "qualifying additional disability" in the 
same manner as if the additional disability were service 
connected.  The additional disability qualifies for 
compensation if it is not the result of the veteran's willful 
misconduct and if it was caused by hospital care, medical or 
surgical treatment, or examination provided under the laws 
administered by VA.  In order to constitute a "qualifying 
additional disability," the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination; or (2) an 
event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a).

Under 38 C.F.R. § 3.361, in determining whether a veteran has 
an additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care or 
medical or surgical treatment upon which the claim is based 
to the veteran's condition after such care or treatment has 
stopped.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that VA 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  See 38 C.F.R. § 
3.361(c).  Merely showing that a veteran received care or 
treatment and that the veteran has an additional disability 
does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  
Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
the veteran's additional disability, it must be shown that 
the medical treatment caused the additional disability and 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
case to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with informed consent.  See 38 C.F.R. 
§ 3.361(d)(2).

Analysis

The record reflects that the veteran underwent surgery on his 
right foot in August 1989 and February 1990.  VA outpatient 
treatment records and X-ray studies from this period show 
that the veteran complained of pain in the right foot after 
both surgeries.  Several diagnostic assessments, including 
recurrent heel spurs, plantar fasciitis, osteopenia, and 
osteoporosis, were rendered.  Reflex sympathetic dystrophy 
(RSD) also was diagnosed, although a January 1990 treatment 
record notes that this disorder appeared to have resolved.

Private treatment records dated in 1998 and 2001 reflect that 
the veteran continued to complain of right foot pain.  A June 
1998 X-ray study revealed calcaneal spurring.  The veteran's 
private physician diagnosed heel spur syndrome, plantar 
fasciitis, and an unspecified compressed nerve.  According to 
an April 2001 treatment record, fluoroscopic examination 
revealed a sharp point and spurring at the calcaneus of the 
right foot.

A February 2001 VA podiatry treatment record notes the 
veteran's complaints of right foot pain.  Physical 
examination revealed that the right heel was fibrotic with 
scar tissue and painful upon palpation of the plantar fascia 
and in the right heel and the plantar calcaneus.  An X-ray 
study showed a plantar heel spur, vascular fibrosis, and scar 
tissue in the plantar fascia area.

The veteran was afforded a VA examination in June 2005.  An 
X-ray study revealed the absence of the plantar calcaneus and 
the presence of osteoporosis and calcifications in the 
plantar fascia.  The examiner diagnosed chronic arthralgias; 
chronic heel pain and plantar fasciitis; medial plantar nerve 
neuroma; RSD, post-surgery; and status post calcaneal spur 
excision and plantar fasciotomy.  The examiner, who reviewed 
the claims files, noted that the veteran appeared to have 
developed complications after surgery but opined that there 
was no evidence of negligence involved in the veteran's 
medical care.  He also stated that the surgical complications 
"are unfortunate, though they do occur."

Pursuant to the Board's January 2008 remand, the veteran was 
afforded another VA examination in April 2008.  An X-ray 
study revealed osteoporosis with minimal to moderate 
degenerative changes in the right foot.  After reviewing the 
claims files, conducting a clinical interview, and performing 
a physical examination, the examiner diagnosed right foot 
osteoporosis.  He opined that this condition was not due to 
the veteran's previous surgeries or the result of negligence 
or other instance of fault on the part of VA.  He opined that 
the diagnosis was more likely a normal progression of the 
disease and aging process.

After careful consideration, the Board has determined that 
the preponderance of the medical evidence does not show that 
the veteran has a "qualifying additional disability" for 
which compensation benefits may be granted under 38 U.S.C.A. 
§ 1151.  Both VA examiners concluded that the evidence did 
not show negligence or other instance of fault on the part of 
VA in connection with the treatment of the veteran's right 
foot disability.  The examiners also indicated that the 
veteran's disability did not result from "an event not 
reasonably foreseeable."  The June 2005 examiner explained 
that surgical complications "are unfortunate but do occur," 
and the Board interprets this statement as signifying that 
such complications are not uncommon.  The April 2008 examiner 
opined that the veteran's current diagnosis is a progression 
of the disease and aging process, and the Board finds that 
such natural process is not an unforeseeable event.

There are no contrary medical opinions of record.  The Board 
acknowledges the veteran's belief that VA's negligence caused 
a qualifying additional disability in his right foot.  
However, as a layperson without medical training, the veteran 
is not qualified to provide a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board also 
acknowledges that at the October 2002 hearing the veteran 
testified that his private physician stated that his surgeons 
had "butchered" him and that tubing had been left in his 
foot after surgery.  The veteran is competent as a layperson 
to report what his physician told him because it is a subject 
about which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  The competent medical evidence of 
record, however, does not support these allegations.  Private 
treatment records received from the veteran's physicians are 
not consistent with the veteran's testimony, and a February 
2001 VA imaging study revealed that no tubes were present in 
the right foot.

In sum, the medical evidence of record shows that any 
additional disability that resulted from the veteran's 
surgeries was not the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA.  The evidence also shows that any 
additional disability was not the result of an event not 
reasonably foreseeable.  Accordingly, since the preponderance 
of the evidence weighs against the claim, entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 is not 
warranted.


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability of the right foot is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


